 1   DAVID YEREMIAN & ASSOCIATES, INC.
     David Yeremian (SBN 226337)
 2   david@yeremianlaw.com
     Roman Shkodnik (SBN 285152)
 3   roman@yeremianlaw.com
     535 N. Brand Blvd., Suite 705
 4   Glendale, California 91203
     Telephone: (818) 230-8380
 5   Facsimile: (818) 230-0308
 6   UNITED EMPLOYEES LAW GROUP, PC
     Walter Haines (SBN 71075)
 7   whaines@uelg.com
     5500 Bolsa Ave., Suite 201
 8   Huntington Beach, CA 92649
     Telephone: (310) 652-2242
 9
     Attorneys for Plaintiff JOSE FRANCO on behalf of himself and others similarly situated
10
                                 UNITED STATES DISTRICT COURT
11
                                NORTHERN DISTRICT OF CALIFORIA
12

13    JOSE FRANCO, on behalf of himself and all     Case No.4:19-cv-02854-HSG
      others similarly situated
14                                                  ORDER GRANTING PLAINTIFF’S
                              Plaintiff,            REQUEST FOR TELEPHONIC
15                                                  APPEARANCE AT THE CASE
                    v.                              MANAGEMENT CONFERENCE
16
      E-3 SYSTEMS, a California corporation;        Date: December 19, 2019
17    and DOES 1 through 50, inclusive,             Time: 2:00 p.m.
                                                    Courtroom: 2
18                                                  Judge: Hon. Haywood S. Gilliam, Jr
                              Defendants.
19

20

21

22

23

24

25

26

27

28



                                               ORDER
 1                                             ORDER
 2    Plaintiff Jose Franco’s Request for Telephonic Appearance at the Case Management
 3   Conference set for December 19, 2019 at 2:00 p.m. at 2:00 p.m. is GRANTED. Counsel
 4   shall contact CourtCall at (866) 582-6878 to make arrangements for the telephonic
 5   appearance.
 6         IT IS SO ORDERED.

 7

 8 DATED: 12/11/2019                                     _________________________________
                                                         Hon. Haywood S. Gilliam, Jr
 9                                                       Judge of the U.S. District Court
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     2
                                             ORDER
